aDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    72
    309
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 08/30/2019 and 05/23/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1-6, 17, 44 and 67-70, in the reply filed on 05/23/2022 is acknowledged.    
The examiner also acknowledges applicants’ election of species, viz., YLLVK (SEQ ID NO:3), which reads claims 1-6, 17, 44 and 67-70. 
Claims 42-43, 45-47, 53, 59 and 65-66 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1-6, 17, 44 and 67-70 are examined on merits in this office action. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-6, 17, 44 and 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Zarei et al (Industrial Crops and Products, 2015, 76, 112-120) in view of Betts et al (Bioinformatics for Geneticists, Edited by M.R.Barnes and I.C.Gray, 2003, Chapter 14, 289-316).     
Claims are examined with respect to applicants elected species, viz., YLLVK. 
For claims 1, 6, 17, 67-70:
Zarei et al teach a peptide YLLLK [see Table 2].
The above peptide reads applicants limitations (a), (b), (c) and (d). 
However, the above sequence differed from applicants elected species at position 4. In other words, claims require V at position 4, whereas prior art teach L at position 4. 
The difference can be cured by the following:
Both V and L are classified as hydrophobic aliphatic amino acids. Both have hydrophobic side chains, differed by -CH2- group. Betts et al teach properties of amino acids in a Venn diagram and based on the properties, the prior art suggests alternative amino acids that could be engineered into the protein at each position [see Fig. 14.3 and lines 1-2 in page 298]. In addition, Betts et al further teach that hydrophobic aliphatic amino acids can be substituted with other hydrophobic aliphatic amino acids [see sections 14.5.2.1, 14.5.3 and 14.5.4].
Therefore, it is obvious to replace L with V. 
For claims 2-4:
Zarei et al teach Y, which reads applicants X1.
For claim 5:
Zarei et al teach L, which reads applicants X2, and also teach L for X3. 
For claim 44:
It appears that prior art does not explicitly mention that the peptide in the salt form. But prior art showed activity of peptides, and the peptides must be in the buffers, which should make the peptide in the salt form. Alternatively, making salt forms of amino acids or peptides century old technique and salt form is more stable than its base form, and so, one would be motivated to make its salt form. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants’ individual peptide and possible amino acid substitutions, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. There is also a reasonable expectation of success in make the peptide, because peptide synthesis is very well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed peptide with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658